                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


AVERY DEMOND JETER,

          Petitioner,

v.                                               Civil Action No. 5:17CV98
                                                                   (STAMP)
JENNIFER SAAD,

          Respondent.


                     MEMORANDUM OPINION AND ORDER
                  AFFIRMING AND ADOPTING REPORT AND
                 RECOMMENDATION OF MAGISTRATE JUDGE
               AND OVERRULING PETITIONER’S OBJECTIONS

                        I.   Procedural History

     The pro se1 petitioner, Avery Demond Jeter (“Jeter”), an

inmate formerly incarcerated at FCI Gilmer in Glenville, West

Virginia,2 filed a petition for a writ of habeas corpus under 28

U.S.C. § 2241 (“§ 2241”) challenging the validity of his sentence.

The petitioner asserts that his Fifth Amendment right of due

process was violated when he was assessed as a career criminal.

Petitioner   contends   that   28   U.S.C.   §    2255   is   inadequate   or

ineffective to test the legality of his detention because “[he]

filed a previous section 2255, then Mathis will not survive the

constitutional challenge of a section 2244. Therefore, the 2241 is



     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer.         Black’s Law
Dictionary 1416 (10th ed. 2014).
     2
      Petitioner filed a change of address notice to indicate that
he is now at FCC Coleman Low in Coleman, Florida. ECF No. 12.
the only vehicle for relief.”          ECF No. 1 at 10.   For relief,

petitioner requests that this Court correct his current sentence.

ECF No. 1 at 8.

     The action was referred to United States Magistrate Judge

James E. Seibert for initial review and report and recommendation

pursuant to Local Rule of Prisoner Litigation Procedure 2.        The

magistrate judge filed a report and recommendation recommending

that petition be denied and dismissed without prejudice.          ECF

No. 13.     The magistrate judge informed the parties that if they

objected to any portion of the report and recommendation, they were

required to file written objections within 14 days after being

served with copies of the report.        Following this Court’s order

granting the petitioner’s motion requesting an extension of time

(ECF No. 16), the petitioner filed objections.      ECF No. 18.

     For the reasons that follow, this Court finds that the report

and recommendation of the magistrate judge should be adopted in its

entirety.

                         II.   Applicable Law

     Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation

to which an objection is timely made. Because the petitioner filed

objections to the report and recommendation, the magistrate judge’s

recommendation will be reviewed de novo as to those findings to

which the petitioner objected.         As to those findings to which


                                   2
objections were not filed, all findings and recommendations will be

upheld unless they are “clearly erroneous or contrary to law.”             28

U.S.C. § 636(b)(1)(A).       Because the petitioner filed objections to

the   report      and     recommendation,        the   magistrate      judge’s

recommendation will be reviewed de novo.

                              III.   Discussion

      On de novo review, this Court finds that petitioner’s § 2241

petition does not seek relief under any permissible ground as his

claims do not relate to the execution or calculation of his

sentence   by    the    Federal   Bureau   of    Prisons   (“BOP”).   Instead,

petitioner’s claims attack the validity of his sentence, imposed by

the District of South Carolina, and such claims are properly

contested either on direct appeal or in a § 2255 proceeding, and

thus, the instant petition is an attempt to obtain relief under

§ 2255, and should be treated accordingly.

      In   his    recommendation,      the      magistrate   judge    properly

recommended that the petitioner’s § 2241 petition be dismissed

without prejudice after finding that the petitioner’s claim is not

properly brought under § 2241.             The magistrate judge correctly

found that because the petitioner is challenging the validity of

his sentence, not his conviction, the Court must apply United

States v. Wheeler, 886 F.3d 415 (4th Cir. 2018), to determine

whether § 2255 is inadequate or ineffective.           Here, the magistrate

judge found that “the [p]etitioner cannot meet the second element


                                       3
of the Wheeler test, because any change to the settled law which

established the legality of the petitioner’s sentence has not been

deemed to apply retroactively to cases on collateral review.”                       ECF

No. 13 at 10.          In the report and recommendation, the magistrate

judge       also   noted     that   petitioner’s        reliance    on    Mathis3    is

misplaced, as Mathis does not apply retroactively in this Circuit.

Id.     Additionally, the magistrate judge noted in his report and

recommendation       (ECF     No.   13    at    11   n.8)   that   in    petitioner’s

memorandum of law in support of his § 2241 petition (ECF No. 10),

the petitioner cites a litany of cases decided by the United States

and the various Circuits.                However, not one case cited by the

petitioner from the Supreme Court, other than Johnson,4 has been

held retroactive to cases on collateral review.                          Moreover, as

already noted by the United States District Court for the District

of South Carolina, Johnson, in which the Supreme Court struck the

residual      clause    of    the   Armed      Career   Criminal    Act    for   being

unconstitutionally vague in violation of the Due Process Clause of

the Fifth Amendment, does not apply to sentences under the advisory

Guidelines.        Furthermore, the petitioner has not cited to any

United States Court of Appeals for the Fourth Circuit opinion which

is retroactively applicable, and decisions by other appellate




        3
         Mathis v. United States, 136 S. Ct. 2243 (2016).
        4
         Johnson v. United States, 135 S. Ct. 2551 (2015).

                                            4
courts are not binding.           Upon de novo review of the petitioner’s

argument and the report and recommendation, this Court agrees.

       In petitioner’s objections to the magistrate judge’s report

and recommendation (ECF No. 18), the petitioner “objects to the

magistrate’s conclusion that there is no Supreme Court or Fourth

Circuit      precedent    that    apply    retroactively   to    invalidate     the

earlier        career—offender       designation,”      stating         that   “the

magistrate’s sole focus on Mathis and its progeny is misplaced.”

ECF No. 18 at 2.         Petitioner then cites to Mathis, Descamps,5 and

“the Fourth Circuit decision in McLeod, 808 F.3d at 972” in support

of his argument that change in Circuit law provides him a basis for

relief.       Id.    Petitioner cites to Wheeler, and generally asserts

that       “this    [C]ircuit    changed    the   substantive     definition     of

burglary, and that clarifying change brings Mr. Jeter’s petition

within the second part of the § 2255(e) test.”                  Id.     Ultimately,

petitioner contends that this Court “should reject the magistrate’s

report and analyze Mr. Jeter’s motion de novo.”                       Id.   For the

remainder of his objections, the petitioner asserts that his claim

could never be raised under 28 U.S.C. § 2255 and, therefore, this

Court should reject the report and recommendation “to avoid an

unconstitutional suspension on the part of habeas corpus.”                      Id.

at 2-3.




       5
        Descamps v. United States, 133 S. Ct. 2276 (2013).

                                           5
     Upon de novo review, this Court finds that although petitioner

asserts that he is entitled to relief under the savings clause, it

is clear that he is not. Because petitioner is not challenging his

conviction, the test under In re Jones, 226 F.3d 328, 333-34 (4th

Cir. 2000), does not apply and, instead, this Court must review the

petition under the four prong savings clause test under United

States v. Wheeler, 886 F.3d 415 (4th Cir. 2018), for erroneous

sentences. The magistrate judge properly analyzed the petitioner’s

petition accordingly.

     In Wheeler, the United States Court of Appeals for the Fourth

Circuit concluded that § 2255(e) provides “an avenue for prisoners

to test the legality of their sentences pursuant to § 2241, and

Jones is applicable to fundamental sentencing errors, as well as

undermined convictions.”   Id. at 428.   When contesting a sentence

through a petition filed under § 2241, a petitioner still must meet

the savings clause of § 2255.    In the Fourth Circuit, § 2255 is

deemed to be “inadequate and ineffective” to test the legality of

a sentence only when all four of the following conditions are

satisfied:

     (1) at the time of sentencing, settled law of this
     circuit or the Supreme Court established the legality of
     the sentence;
     (2) subsequent to the prisoner’s direct appeal and first
     § 2255 motion, the aforementioned settled substantive law
     changed and was deemed to apply retroactively on
     collateral review;
     (3) the prisoner is unable to meet the gatekeeping
     provisions of § 2255(h)(2) for second or successive
     motions; and

                                 6
      (4) due to this retroactive change, the sentence now
      presents an error sufficiently grave to be deemed a
      fundamental defect.

Wheeler, supra, at 429.

      The   Fourth   Circuit   further    specified   that   a   change    of

substantive law within the Circuit, not solely in the Supreme

Court, would be sufficient to satisfy the second prong of the

four-part test established in Wheeler.        Id.

      As to the first prong, this Court finds that it is clear that

at the time of sentencing, settled law established the legality of

the   sentence    imposed.     However,   this   Court   finds   that     the

petitioner cannot meet the second prong of the Wheeler, because any

change to the settled law which established the legality of his

sentence has not been deemed to apply retroactively to cases on

collateral review.       As the magistrate judge correctly noted,

because petitioner cannot satisfy the second prong of the four-part

test set forth in Wheeler, this Court does not need to consider the

third or fourth parts of the test, and petitioner’s claim fails.

      Upon de novo review, this Court also finds that to the extent

the petitioner is impliedly raising arguments based upon the

Supreme Court’s decisions in Mathis and Descamps, this Court finds

that neither of those decisions afford petitioner relief.               This

Court also finds that petitioner’s reliance on McLeod6 is likewise

unavailing.      On de novo review, this Court’s independent research


      6
       United States v. McLeod, 808 F.3d 972 (4th Cir. 2015).

                                    7
has not disclosed any decisions holding McLeod retroactive to cases

on collateral review.

     As to petitioner’s remaining objections, this Court finds that

petitioner fails to make specific objections to the report and

recommendation, and that this Court has conducted an appropriate de

novo review.

     Because the petitioner attacks the validity of his sentence,

but fails to establish that he meets all four prongs of the Wheeler

savings clause test for erroneous sentences, the petitioner cannot

demonstrate that § 2255 is an inadequate or ineffective remedy and

has improperly filed his petition under § 2241 with respect to his

sentence.   This Court finds because petitioner fails to meet the

second prong of the Wheeler test, his claims may not be considered

under § 2241, and this Court is without jurisdiction to consider

the petition.   Thus, this Court upholds the magistrate judge’s

recommendation and overrules the petitioner’s objections.

                         IV.   Conclusion

     For the reasons discussed above, the report and recommendation

of the magistrate judge (ECF No. 13) is hereby AFFIRMED and ADOPTED

in its entirety.   Accordingly, petitioner’s petition for writ of

habeas corpus under 28 U.S.C. § 2241 (ECF No. 1) is DENIED, and the

petitioner’s objections (ECF No. 18) are OVERRULED.

     It is further ORDERED that this case be DISMISSED WITHOUT

PREJUDICE and STRICKEN from the active docket of this Court.


                                 8
     Should the petitioner choose to appeal the judgment of this

Court to the United States Court of Appeals for the Fourth Circuit

on the issues to which objection was made, he is ADVISED that he

must file a notice of appeal with the Clerk of this Court within 60

days after the date of the entry of this order.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein and to the pro se

petitioner by certified mail.    Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:    February 20, 2019



                                /s/ Frederick P. Stamp, Jr.
                                FREDERICK P. STAMP, JR.
                                UNITED STATES DISTRICT JUDGE




                                   9
